Case 1:19-cv-00452-LEK-KJM Document 43 Filed 02/26/20 Page 1 of 1                  PageID #: 173

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 19-00452 LEK-KJM
   CASE NAME:               Josephine Grace Lapina vs. David Gierlach et al.,


         JUDGE:      Leslie E. Kobayashi            DATE:             2/26/2020

  COURT ACTION: EO: COURT ORDER DENYING AS MOOT DEFENDANTS
  BARBARA SHINTANI AND JANN WATANABE’S MOTION TO DISMISS WITH
  PREJUDICE

          On January 6, 2020, Defendants Barbara Shintani (“Shintani”) and Jann Watanabe
  (“Watanabe”) filed their Motion to Dismiss with Prejudice (“Motion”). [Dkt. no. 31.]
  The Motion addresses pro se Plaintiff Josephine Grace Lapina’s (“Plaintiff”) Second
  Amended Complaint for Damages (“Second Amended Complaint”), [filed 12/10/19 (dkt.
  no. 14)]. The Motion is currently scheduled for hearing on March 27, 2020. See EO,
  filed 1/8/20 (dkt. no. 33).

          After the filing of the Motion, the magistrate judge granted Plaintiff leave to file a
  third amended complaint by February 21, 2020. See order, filed 2/7/20 (dkt. no. 38), at 6.
  The magistrate judge later extended the filing deadline to March 6, 2020. See EO, filed
  2/25/20 (dkt. no. 42). If Plaintiff files a third amended complaint, the Second Amended
  Complaint will be considered non-existent. See Lacey v. Maricopa Cty., 693 F.3d 896,
  925 (9th Cir. 2012) (en banc) (stating that an “amended complaint supersedes the
  original, the latter being treated thereafter as non-existent” (citations and internal
  quotation marks omitted)). In light of Plaintiff’s leave to file a third amended complaint,
  Shintani and Watanabe’s Motion – which addresses the Second Amended Complaint – is
  DENIED AS MOOT. In other words, it is not necessary for Plaintiff, or any other party
  in this case, to respond to Shintani and Watanabe’s Motion, and the March 27, 2020
  hearing on the Motion will not take place.

          The denial of Shintani and Watanabe’s Motion is WITHOUT PREJUDICE to:
  1) the filing of a new motion to dismiss addressing the third amended complaint; or 2) the
  renewal of the Motion, if Plaintiff fails to file a third amended complaint by March 6,
  2020. If Plaintiff fails to file a third amended complaint by March 6, 2020, the Second
  Amended Complaint will remain the operative pleading, and Shintani and Watanabe can
  renew the Motion by filing a one-page notice stating they are renewing their request for
  dismissal of the Second Amended Complaint.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
